Citation Nr: 1107118	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbosacral disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for bilateral upper 
extremity paresthesias.

6.  Entitlement to service connection for bilateral wrist strain.

7.  Entitlement to service connection for residuals of bilateral 
big toe fractures.

8.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to May 2004.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) RO in Seattle, Washington.  The Veteran's 
claims file was subsequently transferred to the RO in Denver, 
Colorado.

This case was previously before the Board in August 2010, wherein 
it was remanded for additional due process considerations.  The 
case was returned to the Board for appellate consideration.   

In an April 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the Veteran requested a Board hearing at the RO (Travel 
Board hearing).  The Veteran was scheduled for such a hearing in 
November 2010, but failed to report as scheduled.  The Veteran's 
hearing request is considered withdrawn.  See 38 38 C.F.R. § 
20.704 (2010).  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for tinnitus, a lumbar spine 
disability, bronchitis, gastritis, residuals of fractures of the 
bilateral big toes, and headaches.  Regrettably, these claims are 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of bilateral upper 
extremity paresthesias which is causally related to the Veteran's 
active service.

2.  There is no competent medical evidence of bilateral wrist 
strain which is causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral upper extremity 
paresthesias was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).

2.  A disability manifested by bilateral wrist strain was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  


Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence.  

In addition, a March 2010 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The Veteran has not been afforded a VA examination.  The Board 
finds that a VA examination or opinion is not necessary in this 
case, because there is no competent or credible evidence 
establishing that an event, injury or disease occurred in 
service.  The records on file are entirely silent for reference 
to any such event, injury or disease, and the credibility of the 
Veteran's account of symptoms in service is undermined not only 
by the absence of any reference in the service treatment records, 
but by the absence of any post-service mention of such complaints 
until years after service.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claims of 
entitlement to service connection for bilateral upper extremity 
paresthesias and bilateral wrist strain, so these claims must be 
denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for bilateral upper 
extremity paresthesias or bilateral wrist strain during his 
military service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Likewise, post-service VA treatment 
records also are negative for evidence of treatment for or a 
diagnosis of bilateral upper extremity paresthesias or bilateral 
wrist strain.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that "Congress specifically limits entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between such Veteran's service and the 
disability).

The Board notes that the RO made repeated efforts to obtain 
information necessary to verify the whether the Veteran had any 
post-service treatment for or current diagnosis of bilateral 
upper extremity paresthesias or bilateral wrist strain, as 
additional information may have been gained to his benefit, but 
that the Veteran did not provide adequate information for such 
verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(stating that "The duty to assist is not ... a one-way street.  If 
a Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  Thus, there 
currently is no persuasive medical evidence of record indicating 
the Veteran developed bilateral upper extremity paresthesias or 
bilateral wrist strain during or as a result of his service in 
the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status generally do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Veteran has not shown, however, that he has the 
expertise required to diagnose bilateral upper extremity 
paresthesias or bilateral wrist strain.  Nor is the Veteran 
competent to offer an opinion regarding any causal relationship 
between these claimed disabilities and active service, as the 
determination of whether any such nonobservable conditions 
originated from service is, in the Board's opinion, well beyond 
the realm of lay expertise.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed by 
the medical evidence of record showing that the Veteran does not 
currently have bilateral upper extremity paresthesias or 
bilateral wrist strain which could be attributed to active 
service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral upper extremity 
paresthesias is denied.

Entitlement to service connection for bilateral wrist strain is 
denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded VA 
examinations regarding his claims of entitlement to service 
connection for tinnitus, lumbosacral spine disability, 
bronchitis, gastritis, residuals of big toe fractures, and 
headaches, in order to determine whether these claimed 
disabilities are related to his military service.  In this 
regard, the Board notes that the Veteran had noise exposure 
during service, but that it is unclear whether he currently has 
tinnitus.  Likewise, the Veteran's service treatment records 
indicate that the Veteran was treated for bronchitis, gastritis, 
low back strain, headaches, and for painful feet and toes during 
the course of his military service, but that it is unclear 
whether the Veteran currently has any related disabilities.  In 
the alternative, he contends that, even absent an acute event or 
injury during service, his service resulted in current tinnitus, 
bronchitis, gastritis, lumbar spine disability, bilateral big toe 
disabilities, and headaches.  The Veteran also contends that he 
has had continuity of symptomatology in the years following 
active service, but has had difficulty obtaining medical care due 
to a lack of health insurance.  The Board notes that the medical 
evidence is unclear whether the Veteran's claimed disabilities 
are related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded VA examinations in order to determine nature and 
etiology of the Veteran's claimed disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his tinnitus, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his tinnitus is related 
to his service in the military, including 
any noise exposure.  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his bronchitis, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his bronchitis, if any, 
is related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his gastritis, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his gastritis, if any, is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his back 
disability and bilateral foot/toe 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his back and 
bilateral foot/toe disabilities, if any, 
are related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his headaches, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his headaches, if any, 
are related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.

6.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement 
to service connection for tinnitus, 
bronchitis, gastritis, a lumbar spine 
disability, a bilateral foot/big toe 
disability and headaches.  If the benefits 
sought remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


